Case 1:20-cv-02220-EK-PK Document 7 Filed 05/18/20 Page 1 of 2 PageID #: 2378



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-----------------------------------------------------------x
Government Employees Insurance Company et
al,                                                            INITIAL CONFERENCE ORDER
                                            Plaintiff,
                                                                  1:20-CV-2220 (EK) (PK)
                  -v-

 Rolando Chumaceiro, M.D. et al,

                                            Defendants.
-----------------------------------------------------------x


       The above numbered matter having been referred to the undersigned for pretrial
supervision and the preparation of the Scheduling Order required by Rule 16(b) of the
Federal Rules of Civil Procedure, an Initial Conference will be held at 10:00 a.m. on August
18, 2020 before Magistrate Judge Peggy Kuo in the United States Courthouse, Courtroom
11C South, 225 Cadman Plaza East, Brooklyn, New York 11201.

        Attorneys for all parties are directed to appear in person for the conference. Counsel
for Plaintiff(s) must confirm with counsel for Defendant(s) that all necessary participants are
aware of this conference. Counsel with knowledge of the case must attend the
conference; per diem counsel may not appear without prior permission of the Court.

        Pursuant to the undersigned’s Individual Practice Rules, requests for adjournments of
this or any other conference will not be considered unless made at least two (2) business
days before the scheduled conference, except in the event of an emergency.

        Prior to the Initial Conference, counsel must comply with Federal Rule of Civil
Procedure 26(f). Counsel must meet and confer at least ten (10) business days before the
Initial Conference to discuss the matters specified in Federal Rule of Civil Procedure 26.
Counsel must also discuss (1) the scope of any anticipated electronic discovery, the
preservation of electronically stored data, and the cost of locating, maintaining, and
producing that data, and (2) whether any party will rely upon expert testimony, and if so, the
proposed schedule for expert discovery. Together, counsel must complete the attached
Proposed Discovery Plan and file it on ECF at least five days before the Initial Conference.
The Court will consider the suggested deadlines and enter an appropriate Scheduling Order.



                                                        1
Case 1:20-cv-02220-EK-PK Document 7 Filed 05/18/20 Page 2 of 2 PageID #: 2379



        At the Initial Conference, counsel must be fully prepared to discuss not only
deadlines for discovery and motions but also all issues relating to the case, including
jurisdiction, venue, John/Jane Doe parties, and settlement.


          All cases with counsel have been assigned to the Court’s ECF system. Counsel must
file all submissions electronically. It is the responsibility of the parties to monitor regularly
the status of their cases to avoid missing deadlines and court appearances. Counsel must
update the Court’s records with any change of contact information so that they will receive
all Court notices.

                                                    SO ORDERED:

                                                    Peggy Kuo
                                                    PEGGY KUO
                                                    United States Magistrate Judge
Dated: Brooklyn, New York
       May 18, 2020




                                                2
